FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              September 30, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 ANTHONY C. KENNEY,

               Plaintiff - Appellant,                   No. 09-5110
          v.                                         (N.D. Oklahoma)
 FACILITIES PERFORMANCE                    (D.C. No. 4:09-CV-00478-CVE-FHM)
 GROUP; LIZA HART LOPER,
 Manager; MARK WATSON, Area
 Manager,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and O’BRIEN, Circuit Judges.


      Anthony Kenney, proceeding pro se, brought what appears to be a claim for

wrongful termination in the United States District Court for the Northern District

of Oklahoma against Facilities Performance Group (FPG) (his former employer)

and two supervisors. The district court dismissed his complaint under Federal



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Rule of Civil Procedure 12(b)(6) for failure to state a claim. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      Because we are reviewing the district court’s dismissal of Mr. Kenney’s

complaint for failure to state a claim, we accept the factual allegations in the

complaint as true and view those facts in the light most favorable to Mr. Kenney.

See Maher v. Durango Metals, Inc., 144 F.3d 1302, 1304 (10th Cir. 1998). In

addition, because Mr. Kenney is acting pro se, we construe his pleadings

liberally. See Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007).

      Mr. Kenney’s complaint is on a form provided by the court. On the line

beginning “Jurisdiction is asserted pursuant to,” Mr. Kenney wrote, “1964 Civil

rights act.” On the line calling for a statement of the background of the case, he

wrote, “Wrongfull and Unlawful determination.” In the section of the form

asking for the allegations and facts supporting his cause of action, Mr. Kenney

wrote the following:

      Staring at Someone said fraudly from by Tulsa International Airport
      from Continental Airlines! 2 wemons at Customer desk states when I
      was only there for less thah two minets drinking from coke drink
      before going on duty. 11:pm to 7:am shift.

      This Facilities Performance company who has no policies or
      decillpine to their Company and dose not take 15 minuts breaks or
      has insurance is only a fraud.

Complaint, Kenney v. Facilities Performance Group, No. 09-CV-0478-CVE-

FHM, 2009 WL 2252096 (N.D. Okla 2009).


                                          -2-
      Mr. Kenney’s appellate brief reiterates these claims in a similarly obscure

manner. The nature of his claim is made somewhat clearer by an “Oklahoma

Employment Security Commission [OESC] Factfinding 409 Pre-determination”

form that was attached to his notice of appeal. R., Vol. 1 at 8. According to the

form, FPG stated to the OESC that Mr. Kenney had been suspended for staring at

two female employees after having twice been warned not to have any contact

with them because of his inappropriate comments to them.

      We agree with the district court that Mr. Kenney has stated no cognizable

claim for relief under the Civil Rights Act of 1964 or otherwise. We AFFIRM the

judgment below.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -3-